DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities: 
Regarding claim 1, the abbreviation “VOCs” is vague. It should not be used and should be replaced by an indication of what it is intended to cover. 
For the purposes of examination, the “VOCs” in claim 1 is interpreted as “Volatile organic compounds”.  Appropriate correction is required.
The terms “reaction system” recited in claims 1-2. Normal the term “system” is used for apparatus. The Examiner suggests replacing the word “system” with the “mixture”.
Appropriate correction is required.

For the purposes of examination, the abbreviation of “h” in claims 1-2 and 5-8 are interpreted as “hour”.  Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the reaction system" in step (4).  There is insufficient antecedent basis for this limitation in the claim.
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 USC § 112(b), for the reasons set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shao et al. (Chem, 5, 2019, 693-705; Published: January 24, 2019), and in view of Li et al. (Materials Letters, 632009, 78-80).
Regarding claim 1, Shao et al. teach a method of making Ir/porous organic polymer with Aminopyridine functionalities as shown below (pages 695-702):

    PNG
    media_image1.png
    605
    1006
    media_image1.png
    Greyscale

As we see above, the method taught by Shao et al. comprises adding dropwise a mixture of 2,6-diaminopyridine (DAP) and triethyl amine (the instant claimed 1st solution) to methylenechloride solution of 1,3,5-benzenetricarbonyl chloride (TMC) (the instant claimed 2nd solution) having the structure as shown above, wherein a molar ratio of DAP to TMC is 3:1.
Although Shao et al. do not specifically disclose ultrasonication for 1-5 hours as per applicant claim 1 step (4), Li et al. teach ultrasonic synthesis of microporous metal-organic framework (title).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the ultrasonication synthesis of Li et al. with the process taught by Shao et al to obtain the invention as specified in the claim 1, motivated by the fact that the ultrasonic method for the construction of porous MOFs was found to be highly efficient and environmentally friendly (Abstract).
Since both Shao et al. and Li et al teach method of making porous organic polymers, one would have a reasonable expectation of success.
2IrCl6 (noble metal salt solution of 42.3 mM) and then stirred vigorously at 700C for 12 hours. It is further reduced by excess amount of NaBH4 and followed by stirring for 1 hour. It is known the reduction goes to completion when no H2 generation is observed as the instant claim. 
After filtration (collecting as the instant claim 1), the resulting Ir/AP-POP is washed with water and then dried under vacuum.
Although Shao et al. do not specifically disclose calcining in a muffle furnace at 100-6000C as per applicant claim 1 step (7), the drying under vacuum taught by Shao et al. considered as an equivalent step of drying and/or calcining for removing any residue solvents including water (boiling point of water is 1000C). 
The differences in volume ratio of triethylamine to methylenechloride, a volume ratio of solution of DAP and TMC to 1st solution, concentration of Ir salt will not support the patentability of subject matter, this is a case of prima facie obviousness, as one having ordinary skill in the art at the time the invention was filed, given the general conditions taught by Shao et al. 
The length of time and temperatures including reaction, and drying/calcining temperatures under which chemical reactions performed are considered to be a result effective variable because, it is well known in the art that depending upon the exact reaction conditions, the temperature and time to completion of reactions will vary, and one of ordinary skill in the art would be expected to be able to determine the time including the instant claimed time and temperatures it takes for reactions to go to completion.
0C, which is encompassed by the instant claimed temperature between 300C and 900C in step (3)) for another 12 hours to produce Amino Pyridine-Porous Organic Polymers (AP-POP)(the instant claimed porous pyridine-amide framework as the instant claim 1 step (3)). As such, the external heating source (i.e., an oil bath) would expect to be above 400C as the instant claim.
Regarding claims 3-4, although Shao et al. do not specifically disclose noble Au or Pt salt as per applicant claims 3-4, Shao et al. teach the use H2IrCl6 noble metal salt.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute H2IrCl6 salt of Shao et al. with other noble salts including H2AuCl6 and H2PtCl6 as an alternative noble metal salt, and all Ir, Pt and Au metals are belongs to Group VIII of the metals of the Periodic Table having very similar chemical and physical properties.
Regarding claims 5-6, as discussed above, the combined references of Shao et al. and Li et al. teach ultrasonication synthesis of the porous organic polymers. 
The length of time under which chemical reactions performed are considered to be a result effective variable because, it is well known in the art that depending upon the exact reaction conditions, the time to completion of reactions will vary, and one of ordinary skill in the art would be expected to be able to determine the time including the instant claimed time it takes for reactions to go to completion.
Regarding claims 7-8, as discussed above, although Shao et al. do not specifically disclose calcination temperature 200-4000C and time 3-6 hours as per applicant claims 7-8, the drying under vacuum taught by Shao et al. considered as an equivalent step for drying and/or calcining.
The length of time and drying/calcining temperatures are considered to be a result effective variable because, it is well known in the art that depending upon the exact reaction conditions, the temperature and time to completion of reactions will vary, and one of ordinary skill in the art would be expected to be able to determine the time including the instant claimed time and temperatures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738